Citation Nr: 1821921	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-28 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for status post left shoulder dislocation (claimed as left shoulder injury).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1996 to December 2000 and from November 2001 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board has recharacterized the Veteran's claim for service connection for PTSD to include depression, as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  The claim has been recharacterized to broadly reflect that the scope of the claim includes any acquired psychiatric disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issues of entitlement to service connection for status post left shoulder dislocation, acquired psychiatric disorder, to include posttraumatic stress disorder and depression, right knee disability, traumatic brain injury (TBI), and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




FINDINGS OF FACT

1.  A September 2005 rating decision denied the Veteran's claim of entitlement to service connection for status post left shoulder dislocation (claimed as left shoulder injury).  The Veteran did not appeal this decision and it became final.

2.  The additional evidence received since the September 2005 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for status post left shoulder dislocation.

3.  A September 2005 rating decision denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder and depression.  The Veteran did not appeal this decision and it became final.

4.  The additional evidence received since the September 2005 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for an acquired psychiatric disorder to include posttraumatic stress disorder and depression.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for status post left shoulder dislocation.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder and depression.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156, 20.1103 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is reopening the Veteran's previously denied claims of entitlement to service connection for status post left shoulder dislocation and an acquired psychiatric disorder to include posttraumatic stress disorder and depression, which represents a favorable disposition of the Veteran's petition, it finds that a discussion of VA's duties to notify and assist is not required.  All notification and development needed to adjudicate this part of the Veteran's appeal has been accomplished.

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The threshold for determining whether new and material evidence has been submitted is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if it had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran was notified of the denials of his claims in September 2005.  The Veteran did not appeal these decisions and they became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

Left Shoulder

The evidence considered at the time of the September 2005 rating decision included STRs, service personnel records, post service medical records, and a VA examination.

Upon review of the record, the Board finds that new and material evidence has been submitted that is sufficient to reopen the claim for service connection for status post left shoulder dislocation.  The evidence received since the prior final denial includes VA treatment records and the Veteran's statements.  The Board finds this evidence is both new and material.  The Veteran has stated that he is seeking service connection for his left shoulder disability, to include as secondary to his service connected back disability.

This evidence is new in that it was not previously submitted to the Board and it is material as it raises a reasonable possibility of substantiating the claim for service connection for a left shoulder disability.

Based on the foregoing, the Board finds that the newly submitted evidence described above, is both new and material.  Having submitted new and material evidence, the Veteran's claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. 
§ 3.156 (2017).

Acquired Psychiatric Disability, to include PTSD and Depression

The evidence considered at the time of the September 2005 rating decision included STRs, service personnel records, post service medical records, and a VA examination.

Upon review of the record, the Board finds that new and material evidence has been submitted that is sufficient to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD and depression.  The evidence received since the prior final denial includes reports of VA PTSD examinations conducted in August 2009 and in March 2014, and statements made by the Veteran.  The Board finds this evidence is both new and material, as it shows the Veteran has been diagnosed with bipolar disorder.  The Veteran has stated he is seeking service connection for any psychiatric diagnosis that is either a result of or was aggravated by his time in service.

This evidence is new in that it was not previously submitted to the Board and it is material as it raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disability.

Based on the foregoing, the Board finds that the newly submitted evidence described above, is both new and material.  Having submitted new and material evidence, the Veteran's claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


ORDER

New and material evidence having been received; the claim of entitlement to service connection for status post left shoulder dislocation (claimed as left shoulder injury) is reopened.

New and material evidence having been received; the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression is reopened.


REMAND

Although the Board regrets the additional delay, it finds that a remand is needed prior to adjudication of the Veteran's claims for service connection.

The Veteran is seeking service connection for status post left shoulder dislocation and a right knee disability, both to include as secondary to his service-connected lumbar strain.  The Veteran has been afforded VA examinations for these disabilities, but neither examiner addressed whether each disability was either caused by or aggravated by his service-connected lumbar strain.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that a remand is required to obtain nexus opinions as to the Veteran's claims for service connection for a status post left shoulder dislocation and for a right knee disability, to include each as secondary to his service connected lumbar spine disability.

The Veteran is also seeking service connection for an acquired psychiatric disorder, to include PTSD and depression.  In the Veteran's March 2014 VA PTSD examination, the examiner noted that the Veteran met the criteria for a diagnosis of bipolar disorder and noted in-service stressors the Veteran experienced in Afghanistan.  However, the examiner did not offer an opinion as to the etiology of the Veteran's bipolar disorder.  Generally, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand an additional opinion should be obtained that thoroughly addresses the nature and etiology of any currently diagnosed psychiatric disorder.

With regard to the Veteran's claim for service connection for TBI, the Board acknowledges that treatment notes from July 2007 indicate the Veteran underwent a TBI evaluation.  The Veteran also was afforded a VA examination in August 2009 which indicated the Veteran reported sustaining a TBI in service.  The Veteran's STRs reflect a possible head injury resulting from a motor vehicle accident.  The Veteran has also reported exposure to two blast explosions in service.  Additionally, a review of the examination report does not indicate that the examiner reviewed the Veteran service treatment records in connection with this examination.  Furthermore, the Veteran's post service treatment records indicate he was involved in two post service car accidents, in November 2006 and in May 2009, and it is unclear what impact these accidents may have had on his claimed TBI.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, the Veteran should be scheduled for an examination to determine if the Veteran sustained a traumatic brain injury in service and the current nature of and etiology of any residual symptoms he is currently experiencing.

Turning next to the Veteran's claim for service connection for asthma, the Board notes that the Veteran's history of asthma was recorded on his entrance examination.  The Veteran's STRs show he was treated for asthma in service.  The Veteran was afforded a VA examination in August 2009 which reflected pulmonary functioning test results within normal limits.  The examiner determined that the Veteran did not meet the criteria for a diagnosis of asthma.  VA treatment records dated September 2016 show that the Veteran takes asthma medication on a daily basis and uses an inhaler on an as needed basis.  On remand, the Veteran should be scheduled for a VA examination to determine whether or not his asthma increased in severity during service beyond its normal progression.

Finally, regarding the Veteran's claim for service connection for tinnitus, the Board notes that in the December 2009 rating decision, the RO acknowledged that the Veteran's VA treatment records included a notation of tinnitus during an August 30, 2007 audiologic examination.  A review of the record reveals that this audiologic examination has not been associated with the file.  On remand, this record should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all relevant outstanding VA treatment records with the claims file.  In particular, obtain the report of the August 30, 2017 audio examination referenced in the December 2009 rating decision and associate it with the file.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  After the development requested in items 1 and 2 has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any disability of his left shoulder, and to determine whether any left shoulder disability is due to the Veteran's service connected lumbar spine disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

The examiner is asked to provide opinions as to the following:

a)  Is it at least as likely as not (50 percent probability or greater) that any diagnosed left shoulder disability is causally related to the Veteran's time in service?  Please explain why or why not.

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has a left shoulder disability that is caused by his service-connected lumbar spine disability?  Please explain why or why not.

c)  If not directly caused by the Veteran's service connected lumbar spine disability, is it at least as likely as not that the Veteran has a left shoulder disability that is permanently worsened beyond normal progression (aggravated) by his service-connected lumbar spine disability?  Please explain why or why not.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide an explanation for the basis of that determination.

The examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disabilities.

4.  After the development requested in items 1 and 2 has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any disability of his right knee, and to determine whether any right knee disability is due to the Veteran's service connected lumbar spine disability.  The claims file must be reviewed by the examiner prior to examination.  All testing deemed necessary must be conducted and results reported in detail. 

The examiner is asked to provide opinions as to the following:

a.)  Is it at least as likely as not (50 percent probability or greater) that any diagnosed right knee disability is causally related to the Veteran's time in service?  Please explain why or why not.

b.)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has a right knee disability that is caused by his service-connected lumbar spine disability?  Please explain why or why not.

c.)  If not directly caused by the Veteran's service connected lumbar spine disability, is it at least as likely as not that the Veteran has a right knee disability that is permanently worsened beyond normal progression (aggravated) by his service-connected lumbar spine disability?  Please explain why or why not.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide an explanation for the basis of that determination.

The examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disabilities.

5.  After the development requested in items 1-2 above has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed psychiatric disability.  The claims file must be reviewed on conjunction with the claim.  All testing deemed necessary must be conducted and results reported in detail.

The examiner must provide the following:

a.)  Identify all psychiatric disorders present during the appeal period.  In identifying all such psychiatric disorders, please consider all medical and lay evidence associated with the claims file.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.  If the Veteran no longer carries a diagnosis for a psychiatric disability for which he was previously diagnosed, the examiner must explain why the diagnosis is no longer applicable.  If a diagnosis has resolved, the examiner must explain when it resolved and if it was related to service in any way. If a diagnosis was made in error, an explanation must be provided.

b.)  For each identified psychiatric disability, state whether it is at least as likely as not (50 percent probability or greater) that it was incurred in service, or is otherwise related to service.  Please explain why or why not.

c.)  If PTSD is diagnosed, the examiner should identify the specific stressors that led to the condition.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to mere speculation, (s)he must provide an explanation for the basis of that determination.

6.  Schedule the Veteran for VA examination to ascertain the nature and etiology of any current residuals of a TBI.  All indicated tests and studies shall be conducted.

The claims file, including a copy of this remand must be sent to the examiner for review.

The examiner shall answer the following questions:

a.)  Is it at least as likely as not (50 percent or greater probability) that the Veteran sustained a TBI in service, to include as due to an in-service motor vehicle accident and/or as a result of injuries due to blast exposures?

b.)  If the examiner determines that the Veteran sustained a TBI in service, the examiner should identify any current residual of the TBI.

c.)  Is it at least as likely as not (50 percent or greater probability) that the current residual of a TBI had its onset in service, is related to the Veteran's reported injuries in service due to an in-service motor vehicle accident and/or as a result of injuries due to blast exposures?

In formulating the above opinions, the examiner must acknowledge and comment on any residuals of a TBI, the Veteran's reported injuries in service due to blast exposures, and his reports of a continuation of TBI related symptoms in the years since service. 

To the extent possible, any manifestations of the Veteran's residuals of TBI should be distinguished from those of any other disorder present, especially his claimed acquired psychiatric disability.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to mere speculation, (s) he must provide an explanation for the basis of that determination. The examiner must provide a rationale for each opinion given.

The examiner is advised that the Veteran is competent to report injuries in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so. (The absence of evidence of treatment for residual TBI symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).

7.  Schedule the Veteran for an examination to determine the nature and etiology of any currently diagnosed asthma.  The claims file must be reviewed in conjunction with the claim.  All testing deemed necessary must be conducted and results reported in detail.

The examiner should provide opinions as to the following:

Did the Veteran's asthma increase in severity during service?  

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide an explanation for the basis of that determination.

The examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disabilities.

8.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


